                                               February 3, 2021

VIA ECF

Hon. Kevin N. Fox
U.S. Magistrate Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Jessie Fields, et al. v. Gregory Russ, et al.
               Case No. 1:19-cv-11368-ER

Dear Judge Fox,

       I am co-counsel for the Plaintiffs in the above-referenced matter. I write jointly with
Defendants’ counsel to provide the status of settlement negotiations in compliance with your
order dated January 14, 2021.

        At the January 13, 2021 settlement conference, your Honor assisted the parties with
settling all of Plaintiffs’ emotional damages claims and Legal Services NYC’s attorneys’ fees in
the amount of $130,000 (assuming the parties reach a final comprehensive settlement at this
stage of the case). In addition, Defendants’ counsel committed to providing the following
information to Plaintiffs’ counsel:

   1) a written response to Plaintiffs’ positions regarding outstanding retroactive rent credits
      due to the Plaintiffs (shared with Defendants on December 18, 2020);
   2) concrete language concerning the project manager certification provision as well as
      quality assurance and reporting on same;
   3) a proposed outreach plan sanctioned by NYCHA’s communications department; and
   4) the status of the quality assurance efforts undertaken by NYCHA.

       With regard to point (1), Defendants shared their written response on the matter on
January 29, 2021. Plaintiffs’ counsel are currently in the process of discussing Defendants’
document with the Plaintiffs, and we expect to be able to provide Defendants with our response
by Friday, February 12, 2021.

        With regard to points (2), (3) and (4), Defendants shared the corresponding information
via emails on January 26, 2021 and January 29, 2021. In response to these communications,
Plaintiffs finalized their next version of the draft settlement agreement and shared it with
Defendants on February 2, 2021. As a next step, counsel will hold a phone call on the week of
Status Letter to Judge Fox
Page 2

February the 15th to attempt to resolve any outstanding issues with the language on the settlement
agreement.

       The parties remain available to provide any further update or information Your Honor
may require.

                                             Sincerely,

                                             /s
                                             Luis A. Henriquez Carrero


cc: all counsel via ECF
